NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 19-1679
                                      ____________


                           UNITED STATES OF AMERICA,

                                             v.

                                 LARON HOLLAMAN,
                                          Appellant

                                      ____________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                              (D.C. No. 2-17-cr-00189-001)
                        District Judge: Honorable Cathy Bissoon
                                     ____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   April 21, 2020

            Before: HARDIMAN, RENDELL, and FISHER, Circuit Judges.

                                  (Filed: April 30, 2020)

                                      ____________

                                        OPINION*
                                      ____________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
HARDIMAN, Circuit Judge.

       Laron Hollaman appeals an order of the District Court denying his motion to

suppress evidence following his conditional guilty plea to unlawful possession of a

firearm by a felon in violation of 18 U.S.C. § 922(g)(1). We will affirm.

                                              I

       The District Court held a hearing on the motion to suppress. Officer Richard

Kadlecik, a ten-year veteran of the Robinson Township Police Department, testified for

the Government, and Hollaman testified on his own behalf. Their testimony conflicted in

material ways, so the case turns on the District Court’s finding that Kadlecik was more

credible than Hollaman.

       Officer Kadlecik testified he was driving his marked police car in an area known

for narcotics activity and prostitution when he observed a young white man pacing in the

parking lot of the Hilltop Inn. Wondering whether the man was either waiting for a drug

deal or a ride, Kadlecik doubled back and saw a car with heavily tinted windows pull into

the Hilltop Inn parking lot. The man stopped pacing and walked directly to the passenger

side of the vehicle, got into the front seat, and exited “no more than” thirty seconds later.

App. 75. The vehicle left the parking lot immediately and the man walked away.

       Suspecting he had just witnessed a drug deal, Officer Kadlecik ran the vehicle’s

license plate and followed it to a nearby gas station. The car parked at a gas pump, and

Kadlecik parked parallel to it. As he exited his cruiser, Kadlecik approached the driver

(Appellant Hollaman) and asked where he had been before he arrived at the gas station.



                                              2
Hollaman said he was meeting a cousin at a nearby hotel, and Kadlecik asked to see

Hollaman’s driver’s license.

       After reviewing the license, Kadlecik reported what he observed in the parking lot,

which prompted Hollaman to admit he had lied about his cousin. Hollaman also admitted

to selling marijuana to the man in the hotel parking lot and that he still had a small bag of

cocaine in his car. Hollaman retrieved the cocaine from the car’s center console and gave

it to Kadlecik.

       Hollaman then became anxious, which caused Officer Kadlecik to believe there

may be more contraband in the car. They moved to the rear of the vehicle and Hollaman

told Kadlecik he had just finished “doing some time” in state prison for a gun charge.

App. 84. Kadlecik continued questioning Hollaman, who admitted there were two loaded

firearms under the front passenger seat of the car. Kadlecik then handcuffed Hollaman

and called for backup. Once backup arrived, Kadlecik walked directly to the passenger

side of Hollaman’s vehicle and located the firearms.

       Hollaman disputed several aspects of Officer Kadlecik’s testimony. He testified

that he dropped off his relative at the hotel before driving to the gas station. Hollaman

also denied letting a man into his car at the hotel or selling marijuana to anyone. And he

denied ever telling Kadlecik that he did so. According to Hollaman, Kadlecik refused to

return Hollaman’s driver’s license during the stop and repeatedly asked whether he sold

drugs to the man in the parking lot. Hollaman also testified Kadlecik ran his license plate

during the stop.



                                              3
       Perhaps most significantly, Hollaman denied telling Officer Kadlecik he possessed

cocaine and firearms. And he said he went into the center console to retrieve his vehicle’s

registration, not a bag of cocaine. To support his testimony, Hollaman introduced a

surveillance video from the gas station. Although this video recorded the entire stop,

there is no audio of the interaction. Even so, Hollaman used the video throughout his

testimony because it contradicts some of Kadlecik’s testimony about the stop. For

example, the video shows that Hollaman approached Kadlecik before he exited his patrol

car. It also suggests Kadlecik ran Hollaman’s license plate during the stop.

       After considering the testimonial and video evidence, the District Court credited

most of Officer Kadlecik’s testimony and denied the motion to suppress.

                                            II1

       Hollaman first argues that even if Officer Kadlecik testified truthfully regarding

the activity at the Hilltop Inn, he lacked reasonable suspicion to conduct an investigatory

stop at the gas station. We disagree.

       Based on his decade of experience, Officer Kadlecik thought the young white man

pacing in the Hilltop Inn parking lot was waiting on either a ride or a drug deal. Because

the man spent only thirty seconds in the car with the tinted windows, Kadlecik naturally

eliminated the innocuous option (waiting for a ride) in favor of the nefarious option (a


       1
         The District Court had jurisdiction under 28 U.S.C. § 3231. We have jurisdiction
under 28 U.S.C. § 1291. “We review the District Court’s denial of a motion to suppress
for clear error as to the underlying factual determinations but exercise plenary review
over the District Court’s application of law to those facts.” United States v. Stabile, 633
F.3d 219, 230 (3d Cir. 2011).

                                             4
drug deal). Officer Kadlecik’s determination, when considered in light of his experience

and common sense, is entitled to “considerable deference.” See United States v. Brown,

765 F.3d 278, 290 (3d Cir. 2014) (quoting United States v. Mosley, 454 F.3d 249, 252 (3d

Cir. 2006)). So the District Court did not err when it concluded that the events at the

Hilltop Inn established the “minimal level of objective justification” needed to support

reasonable suspicion. United States v. Graves, 877 F.3d 494, 498 (3d Cir. 2017) (citation

omitted).

                                             III

       Having concluded that Officer Kadlecik had reasonable suspicion to investigate

Hollaman at the gas station, we turn to the question whether Kadlecik obtained probable

cause to search Hollaman’s vehicle. Hollaman argues the District Court clearly erred

when it credited Officer Kadlecik’s testimony in support of its probable cause

determination. Again, we disagree.

       As the District Court noted, there are some “modest discrepancies” between

Officer Kadlecik’s testimony and the surveillance video Hollaman presented at the

hearing. App. 1. But these discrepancies do not “plainly contradict[]” Kadlecik’s

testimony. See United States v. Davis, 726 F.3d 434, 440 (3d Cir. 2013). For example, the

basis of Kadlecik’s probable cause determination was Hollaman’s incriminating

statements about selling marijuana, possessing cocaine, and having two loaded firearms

in his car. The video does not contradict Kadlecik’s testimony regarding those statements.

In fact, the video supports his version of events insofar as it shows him looking for the

two firearms under the front passenger seat immediately after talking to Hollaman. This

                                             5
targeted search is consistent with Officer Kadlecik’s incident report, in which he said that

Hollaman told him exactly where the guns were located.

       Because Hollaman failed to produce evidence which leaves us with the “definite

and firm conviction” that the District Court erred in crediting Officer Kadlecik’s

testimony, see United States v. Grier, 475 F.3d 556, 570 (3d Cir. 2007) (internal citation

and quotation marks omitted), we will affirm the District Court’s order denying the

motion to suppress.2




       2
        Hollaman’s additional argument that Kadlecik lacked probable cause to seize
him and search his vehicle fails because it is based on the invalid premise that the District
Court clearly erred when it found that Hollaman incriminated himself.

                                              6